--------------------------------------------------------------------------------

Exhibit 10.2



FORBEARANCE


TO


TERM LOAN CREDIT AGREEMENT


AMONG


LEGACY RESERVES LP,
as Borrower,


THE GUARANTORS,


CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent,


and


THE LENDERS SIGNATORY HERETO


DATED AS OF May 31, 2019



--------------------------------------------------------------------------------

FORBEARANCE TO TERM LOAN CREDIT AGREEMENT


This FORBEARANCE TO TERM LOAN CREDIT AGREEMENT (this “Forbearance Agreement”)
dated as of May 31, 2019, among LEGACY RESERVES LP, a limited partnership duly
formed under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors,” and together with the Borrower, the
“Obligors”); CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders under the Term Loan Credit Agreement (collectively, the
“Lenders”) signatory hereto.


Recitals


A.      The Borrower, the Administrative Agent and the Lenders are parties to
that certain Term Loan Credit Agreement dated as of October 25, 2016 (as amended
by the First Amendment and Waiver to the Term Loan Credit Agreement, dated July
31, 2017, as further amended by the Second Amendment to the Term Loan Credit
Agreement, dated October 30, 2017, as further amended by the Third Amendment to
the Term Loan Credit Agreement, dated December 31, 2017, as further amended by
the Fourth Amendment to the Term Loan Credit Agreement, dated as of March 23,
2018, as further amended by the Fifth Amendment to the Term Loan Credit
Agreement, dated as of September 14, 2018, as further amended by the Sixth
Amendment to the Term Loan Credit Agreement, dated as of September 20, 2018 and
as further amended by the Seventh Amendment to the Term Loan Credit Agreement,
dated March 21, 2019 (as so amended prior to the date hereof, the “Term Loan
Credit Agreement”)), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.


B.      The Guarantors are parties to that certain Term Loan Guaranty Agreement
Third Amended and Restated Guaranty Agreement dated as of October 25, 2016 made
by each of the Guarantors (as defined therein) in favor of the Administrative
Agent (as amended, supplemented or modified prior to the date hereof, the “Term
Loan Guaranty Agreement”).


C.      The Borrower has notified the Administrative Agent and the Lenders that
(a) an Event of Default has occurred under Section 10.01(g) of the Term Loan
Credit Agreement on account of a missed payment under the RBL Facility as of the
date hereof and (b) an Event of Default has occurred under Section 4.1 of that
certain Seventh Amendment to Term Loan Credit Agreement, dated March 21, 2019 as
a result of the Borrower’s failure to deliver its audited consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
for 2018 without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit
(collectively, the “Forbearance Defaults”).


D.      Notwithstanding the occurrence of the Forbearance Defaults, the Borrower
has requested that the Lenders hereto forbear, and the Lenders party hereto
(constituting all of the Lenders under the Term Loan Credit Agreement) are
willing to forbear from taking any other remedial actions under the Term Loan
Credit Agreement and the Loan Documents, but only on the terms and subject to
the conditions provided herein.


1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.         Defined Terms.


1.1     As used in this Forbearance Agreement, each of the terms defined in the
opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein.  Each term defined in the Term Loan Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Term Loan Credit Agreement unless expressly provided to the contrary. 
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to the Term Loan Credit Agreement, unless
otherwise specified.  The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Forbearance Agreement shall refer to this
Forbearance Agreement as a whole and not to any particular provision of this
Forbearance Agreement.  The term “including” means “including, without
limitation”.  Paragraph headings have been inserted in this Forbearance
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Forbearance Agreement and shall
not be used in the interpretation of any provision of this Forbearance
Agreement.


1.2      The following terms shall have the following meanings:


“Forbearance Period” means the period beginning on the Forbearance Agreement 
Effective Date and ending on the earlier to occur of (i) 5:00 p.m. (New York
time) on June 7, 2019, and (ii) the Termination Date.


“Forbearance Termination Event” means any of the following: (i) the occurrence
of a Default or Event of Default (in each case other than the Forbearance
Defaults) under any Loan Document or (ii) any breach of the Borrower or any
Guarantor of any representation, warranty, term, covenant, or agreement set
forth in this Forbearance Agreement.


“Termination Date” has the meaning assigned to such term in Section 3.2 hereof.


Section 2.         Conditions Precedent.  This Forbearance Agreement shall not
become effective until the date on which the Administrative Agent  shall have
received (such date, the “Forbearance Agreement Effective Date”): (i) from the
Majority Lenders, the Borrower and the Guarantors, counterparts of this
Forbearance Agreement signed on behalf of each such Person and (ii) the
Administrative Agent and Lenders shall have received a certificate of a
Responsible Officer of the Borrower certifying that attached thereto is a true,
correct and complete copy of a forbearance to the RBL Facility dated as of May
31, 2019, among the Obligors and Wells Fargo Bank, National Association, as
administrative agent (the “RBL Forbearance”), which shall be in form and
substance reasonably satisfactory to the Majority Lenders and the effectiveness
of such forbearance agreement shall have occurred (or shall occur substantially
concurrently with the Forbearance Agreement Effective Date).


2

--------------------------------------------------------------------------------

This Forbearance Agreement shall be effective and the Forbearance Agreement
Effective Date shall have occurred when the Administrative Agent and the Lenders
signatory hereto (constituting all Lenders under the Term Loan Credit Agreement)
have received documents confirming or certifying, to the satisfaction of the
Majority Lenders, compliance with the conditions set forth in this Section 2 or
the waiver of such conditions as permitted in Section 12.02 of the Term Loan
Credit Agreement.


Section 3.         Forbearance Agreement; Miscellaneous.


3.1     Forbearance Agreement. Subject to the terms and conditions hereof, the
Administrative Agent and the Majority Lenders party hereto agree to forbear,
during the Forbearance Period, from the exercise of all rights or remedies under
the Term Loan Credit Agreement and the other Loan Documents and applicable law
(including, but not limited to, initiating any proceedings to collect the
Indebtedness, initiating or repossessing or commencing a foreclosure of any
Collateral), solely as a result of the occurrence of the Forbearance Defaults. 
The Borrower acknowledges and agrees that, at the end of the Forbearance Period,
the provisions of this Section 3 shall become of no force and effect and the
Administrative Agent will be free, in accordance with the applicable Loan
Documents and applicable law, to exercise any rights and remedies available to
them at that time on account of any Forbearance Defaults that have occurred
(and, for the avoidance of doubt, and without prejudice to the reservation of
rights in this Forbearance Agreement, any other Defaults or Events of Default
under the Loan Documents, that have occurred), as if this Forbearance Agreement
had not been entered into on the date hereof.


3.2     Termination of Forbearance.  Upon the occurrence of any Forbearance
Termination Event, this Forbearance Agreement and the forbearance provided for
herein shall immediately and automatically terminate (such date of termination,
the “Termination Date”), as if this Forbearance Agreement had not been entered
into on the date hereof.


Section 4.         Miscellaneous.


4.1     Acknowledgement of Indebtedness.  The Administrative Agent and the
Lenders hereby expressly reserve all rights, remedies, and claims under the Loan
Documents.  Except as expressly provided herein with respect to the Forbearance
Defaults, nothing in this Forbearance Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of any Secured Party with
respect to the Loan Documents, or (iv) the rights of any Secured Party (as
defined in the Security Agreement) to collect the full amounts owing to them
under the Loan Documents.


4.2      Strict Performance.  Each Obligor hereby agrees and acknowledges that
the Secured Parties (as defined in the Security Agreement) require and will
require strict performance by the Obligors of all of their respective
obligations, agreements and covenants contained in the Term Loan Credit
Agreement and the other Loan Documents (including any action or circumstance
which is prohibited or limited during the existence of a Default or Event of
Default), and no inaction or action by any such Secured Party regarding any
Default or Event of Default is intended to be or shall be a waiver thereof. 
Each Obligor hereby also agrees and acknowledges that no course of dealing and
no delay in exercising any right, power, or remedy conferred to any such Secured
Party in the Term Loan Credit Agreement or in any other Loan Documents or now or
hereafter existing at law, in equity, by statute, or otherwise shall operate as
a waiver of or otherwise prejudice any such right, power, or remedy.


3

--------------------------------------------------------------------------------

4.3     No Course of Dealings. Furthermore, each party hereto hereby agrees
that, in no event and under no circumstance shall any past or future discussions
with the Administrative Agent or any other Secured Party (as defined in the
Security Agreement), serve to (i) cause a modification of the Loan Documents,
(ii) establish a custom or course of dealing with respect to any of the Loan
Documents, (iii) operate as a waiver of any existing or future Default or Event
of Default under the Loan Documents, (iv) entitle any Obligor to any other or
further notice or demand whatsoever beyond those required by the Loan Documents,
as forborne hereby or (v) in any way modify, change, impair, affect, diminish or
release any Obligor’s obligations or liability under the Loan Documents, as
forborne hereby, or any other liability any Obligor may have to any such Secured
Party.


4.4      Confirmation.  The provisions of the Term Loan Credit Agreement, as
forborne by this Forbearance Agreement, shall remain in full force and effect
following the Forbearance Agreement Effective Date.


4.5      Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Forbearance Agreement; (b)
ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Forbearance
Agreement:  (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
(other than the Forbearance Defaults) has occurred and is continuing, (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect and (iv) it has not
designated any Subsidiary as an E&P Subsidiary.  Without limiting the foregoing,
each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Term Loan Guaranty Agreement are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, all of the Guarantor Obligations (as defined in
the Term Loan Guaranty Agreement) and its execution and delivery of this
Forbearance Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Term Loan Guaranty Agreement, in
connection with the execution and delivery of amendments, consents or waivers to
the Term Loan Credit Agreement or any of the other Loan Documents.  Each of the
Grantors have granted to the Administrative Agent, a valid, binding, perfected,
enforceable, first priority (subject to Excepted Liens) Liens in the Collateral
and all Deed of Trust Property and all other assets described in the Security
Instruments and such Liens are not subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind.


4

--------------------------------------------------------------------------------

4.6      Counterparts.  This Forbearance Agreement may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Forbearance Agreement by telecopy, facsimile,
email or other electronic means shall be effective as delivery of a manually
executed counterpart hereof.


4.7       No Oral Agreement.  This Forbearance Agreement, the Term Loan Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


4.8      GOVERNING LAW.  THE PROVISIONS OF SECTION 12.09 OF THE TERM LOAN CREDIT
AGREEMENT ARE INCORPORATED HEREIN MUTATIS MUTANDIS.


4.9       Payment of Expenses.  In accordance with Section 12.03 of the Term
Loan Credit Agreement and without limiting the rights of any Lender under
Section 12.03 of the Term Loan Credit Agreement, the Borrower agrees to pay or
reimburse the Administrative Agent and the Lenders for all of their reasonable
out-of-pocket costs and reasonable expenses incurred, including, without
limitation, the reasonable fees and disbursements of counsel and financial
advisor to the Administrative Agent, promptly upon receipt.


4.10    Severability.  Any provision of this Forbearance Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


4.11    Successors and Assigns.  This Forbearance Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


4.12    Loan Document.  This Forbearance Agreement is a “Loan Document” as
defined and described in the Term Loan Credit Agreement, and all of the terms
and provisions of the Term Loan Credit Agreement relating to Loan Documents
shall apply hereto.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under Forbearance Agreement shall be
a Default or Event of Default, as applicable, under the Term Loan Credit
Agreement.


5

--------------------------------------------------------------------------------

4.13    RELEASE.  FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER,
THE ISSUING BANK, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS
(INCLUDING ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE
“RELEASED PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL
ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS,
LIABILITIES, COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND
NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS
OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED
TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE
HEREOF AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
CONNECTED TO ANY OF THIS FORBEARANCE AGREEMENT, THE TERM LOAN CREDIT AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”).  THE BORROWER AND EACH OTHER
OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS
IN THIS SECTION 4.13 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION FOR ALL
OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED
MATTERS.  THE BORROWER AND EACH OTHER OBLIGOR HEREBY FURTHER AGREES THAT IT WILL
NOT SUE ANY RELEASED PARTY ON THE BASIS OF ANY RELEASED MATTER RELEASED, REMISED
AND DISCHARGED BY THE BORROWER AND THE OBLIGORS PURSUANT TO THIS SECTION 4.13. 
IN AGREEING TO THIS SECTION 4.13, THE BORROWER AND EACH GUARANTOR CONSULTED
WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY
RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED
PARTIES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
HEREOF.  THE PROVISIONS OF THIS SECTION 4.13, SHALL SURVIVE THE TERMINATION OF
THIS FORBEARANCE AGREEMENT, THE TERM LOAN CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND PAYMENT IN FULL OF THE INDEBTEDNESS.


4.14    Administrative Agent Direction.  Each undersigned Lender (collectively
constituting all Lenders party to the Term Loan Agreement) hereby directs the
Administrative Agent to execute and deliver this Forbearance Agreement.




[SIGNATURES BEGIN NEXT PAGE]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed as of the date first written above.


BORROWER:
LEGACY RESERVES LP
 


By:
Legacy Reserves GP, LLC,
its general partner
 
 
By:
Legacy Reserves Inc.,
its sole member

 
 
By:
/s/ James Daniel Westcott
   
James Daniel Westcott
   
Chief Executive Officer



GUARANTORS:
LEGACY RESERVES OPERATING LP
 
 
By:
Legacy Reserves Operating GP LLC, its general partner
 
By:
Legacy Reserves LP, its sole member
 
By:
Legacy Reserves GP, LLC, its general partner
 
By:
Legacy Reserves Inc., its sole member
     

 
By:
/s/ James Daniel Westcott
   
James Daniel Westcott
   
Chief Executive Officer

     
LEGACY RESERVES OPERATING GP LLC
 
 
By:
Legacy Reserves LP, its sole member
 
By:
Legacy Reserves GP, LLC, its general partner
 
By:
Legacy Reserves Inc., its sole member
     

 
By:
/s/ James Daniel Westcott
   
James Daniel Westcott
   
Chief Executive Officer



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
LEGACY RESERVES GP, LLC
 
 
By:
Legacy Reserves Inc., its sole member

     

 
By:
/s/ James Daniel Westcott
   
James Daniel Westcott
   
Chief Executive Officer




 
LEGACY RESERVES SERVICES LLC
     
DEW GATHERING LLC
     
PINNACLE GAS TREATING LLC
     
LEGACY RESERVES ENERGY SERVICES LLC
     
LEGACY RESERVES INC.
     
LEGACY RESERVES MARKETING LLC




 
By:
/s/ James Daniel Westcott
   
James Daniel Westcott
   
Chief Executive Officer



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
CORTLAND CAPITAL MARKET
SERVICES LLC, as Administrative Agent
       
By:
/s/ Matthew Trybula

 
Name:
Matthew Trybula
 
Title:
Associate Counsel



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement
 

--------------------------------------------------------------------------------

 
GSO ENERGY SELECT
OPPORTUNITIES FUND LP


By: GSO Energy Select Opportunities Associates
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-A LP
By: GSO Energy Partners-A Associates
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-B LP
By: GSO Energy Partners-B Associates
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C LP
By: GSO Energy Partners-C Associates
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C II LP
By: GSO Energy Partners-C Associates II
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
GSO ENERGY PARTNERS-D LP
By: GSO Energy Partners-D Associates
LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO PALMETTO OPPORTUNISTIC
INVESTMENT PARTNERS LP
By: GSO Palmetto Opportunistic
Associates LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
GSO CSF III HOLDCO LP
 
By: GSO Capital Solutions Associates III
LP, its general partner
 
By: GSO Capital Solutions Associates III
(Delaware) LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory



Signature Page to
Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
GSO AIGUILLE DES GRAND MONTETS
FUND II LP
 
By: GSO Aiguille des Grand Montets
Associates LLC, its general partner
     
By:/s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory





Signature Page to
Forbearance Agreement to Term Loan Credit Agreement

--------------------------------------------------------------------------------